IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 13, 2009
                                     No. 08-40844
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

v.

STEVE KEDRICK WALKER,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                 No. 4:07-CR-92




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Steve Walker was convicted by a jury of conspiracy to possess with intent


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40844

to distribute five kilograms or more of cocaine. He was sentenced to 235 months
of imprisonment and a five-years’ supervised release.
      Four coconspirators, including Franzonia Alexander, testified against Wal-
ker. Walker contends that the district court violated his Sixth Amendment right
to confrontation by denying him the opportunity to cross-examine Alexander
about his pending state felony charge of money laundering, under F ED. R. E VID.
608(b), for the purpose of challenging his credibility. Walker asserts that if pre-
sented with evidence that Alexander had a pending charge, the jury could have
inferred that Alexander’s testimony was motivated by the desire to obtain prefer-
ential treatment from the government regarding his federal sentence.
      There is no evidence suggesting that the government had the ability to in-
fluence the prosecution of the apparently unrelated Texas state money-laun-
dering charges. Furthermore, Alexander acknowledged on direct and cross-ex-
amination that he had entered into a plea agreement whereby he would substan-
tially assist the government in hopes of receiving a sentence reduction. These
admissions raised the question whether Alexander’s testimony against Walker
was motivated by his desire to win government favor.
      The record reflects that the jury was provided with sufficient information
to appraise Alexander’s bias and motives, and the limitation of Alexander’s
cross-examination did not violate the Sixth Amendment. See United States v.
Tansley, 986 F.2d 880, 886 (5th Cir. 1993). The district court did not abuse its
discretion in determining that the prejudicial effect of the proposed line of ques-
tioning outweighed its probative value. See United States v. Thorn, 917 F.2d
170, 176 (5th Cir. 1990). Moreover, any error would be harmless, because the
testimony of the other three coconspirators was sufficient to prove Walker’s par-
ticipation in the conspiracy. See Delaware v. Van Arsdall, 475 U.S. 673, 684
(1986).
      AFFIRMED.



                                        2